Citation Nr: 0511750	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  96-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 1993, 
for a combined 100 percent disability rating.

2.  Whether there was clear and unmistakable error (CUE) in 
an August 1969 rating decision that assigned a 20 percent 
disability rating for residuals of a left lower leg wound 
with fractured tibia.

3.  Whether there was CUE in an August 1969 rating decision 
that assigned a 10 percent rating for residuals of a right 
lower leg wound with fractured tibia and draining scar.

4.  Whether there was CUE in an August 1969 rating decision 
that did not grant a separate award of service connection for 
residuals of a Muscle Group III injury to the chest and right 
shoulder.

5.  Whether there was CUE in an August 1969 rating decision 
that did not grant a separate award of service connection for 
skin graft donor site scars at the left back and buttock.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Detroit, Michigan 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  The August 1969 rating decision assigning a 20 percent 
rating for residuals of a left lower leg wound and tibia 
fracture did not consider all of the evidence then of record, 
and the rating decision incorrectly applied the then extant 
regulations for evaluating that disability.  Those failures 
were outcome determinative.

2.  The August 1969 rating decision assigning a 10 percent 
rating for residuals of a right lower leg wound, with tibia 
fracture and draining scar did not consider all of the 
evidence then of record, and the rating decision incorrectly 
applied the then extant regulations for evaluating that 
disability.  Those failures were outcome determinative.

3.  The August 1969 rating decision, which did not establish 
entitlement to service connection and assign a separate 
rating for residuals of a right shoulder wound, incorrectly 
applied the then extant regulations for evaluating muscle 
injuries.  That failure was outcome determinative.

4.  The separate 30 percent disability ratings assigned for 
the veteran's service connected bilateral leg wounds, when 
combined with all other service connected disorders establish 
entitlement to a combined 100 percent disability rating 
effective from June 23, 1969.


CONCLUSIONS OF LAW

1.  The August 1969 rating decision's failure to assign a 
30 percent rating for residuals of a left lower leg wound and 
tibia fracture, was the product of CUE.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2004).  

2.  The August 1969 rating decision's failure to assign a 30 
percent rating for residuals of a right lower leg wound, with 
tibia fracture and draining scar, was the product of CUE.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

3.  The August 1969 rating decision, which did not establish 
service connection and assign a separate rating for residuals 
of a right shoulder wound, was the product of CUE.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

4.  A combined 100 percent disability evaluation is warranted 
from June 23, 1969.38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Issues Presently before Board

The veteran sustained numerous wounds and other injuries 
after an enemy mine exploded near his position while he was 
serving in combat in Vietnam.  In a January 1969 rating 
decision, the RO assigned a 100 percent convalescent rating 
for the veteran's combined injuries then classified as 
multiple fragment wounds of the chest, abdomen, right arm and 
both legs; with fractures of the right and left tibiae; 
neuropathy of the right radial, ulnar and medial nerves; and 
osteomyelitis of the right tibia.  This grant followed the 
veteran's July 1968 claim of entitlement to service 
connection for "shrapnel, both legs, both arms, abdomen, 
chest, left eye." 

In an August 1969 rating decision the RO evaluated the 
veteran's service-connected disabilities as ten separate 
conditions and assigned a combined 90 percent rating, after 
considering the bilateral factor.  This 90 percent rating 
remained in effect until 1993, when service connection and a 
50 rating for post-traumatic stress disorder (PTSD) increased 
the combined rating to 100 percent effective from May 19, 
1993.  Since 1994, the veteran has been seeking earlier 
effective dates for certain benefits, such as would have the 
effect of establishing entitlement to a 100 percent rating 
effective from an earlier date.

When the Board last addressed the veteran's case in March 
2003, it remanded the issue of entitlement to an effective 
date prior to May 19, 1993, for a combined 100 percent 
disability evaluation.  In the March 2003 decision, the Board 
noted that, in 2002 and 2003, the veteran and his 
representative had raised claims of CUE in the August 1969 
rating decision.  The Board remanded the CUE claims to the RO 
for adjudication.  The Board noted that the outcome of the 
CUE claims could affect the issue of an earlier effective 
date for a combined 100 percent rating, and that the 
effective date issue was therefore inextricably intertwined 
with the CUE issues.

In response to the Board's remand, the RO did not enter a 
rating decision as would have been appropriate.  Rather, the 
RO simply issued a supplemental statement of the case.  
Because the Board is able to grant some of the claims 
presented, the undersigned finds that strict compliance with 
the jurisdictional requirements, especially in light of the 
fact that the Board is correcting several egregious errors 
made more than 25 years ago, would be detrimental to the 
veteran.  Where the Board is unable to grant the benefit, 
however, the Board is required to require full compliance 
with the jurisdictional requirements of 38 U.S.C.A. § 7105 
(West 2002).

CUE Claims

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2004).  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the VCAA does not apply to 
CUE cases.  Livesay v. Principi, 15 Vet. App. 165, 179 
(2001).

A prior decision by an RO that is final and binding will be 
reversed or amended when evidence establishes CUE.  
38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  A reversal or 
revision of a prior decision on the grounds of CUE has the 
same effect as it the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A(b).

A CUE is a very specific and rare kind of error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Either the correct facts, 
as they were known at the time, were not before the 
adjudicator, or the law in effect at that time was 
incorrectly applied.  The claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE must 
be the sort of error that would have changed the outcome of 
the case at the time.  It must be an undebatable error, such 
that reasonable minds could only conclude that the original 
decision was fatally flawed.  Id.  A determination that there 
was CUE must be made based on the record and the law that 
existed at the time of the prior decision.  Id. at 314.

Ratings of Left and Right Lower Legs/Entitlement to an 
Earlier Effective Date for a Combined 100 Percent Disability 
Rating

In 1969, disability ratings were based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 355; 38 C.F.R. Part 4 
(1969).  Separate rating codes identified the various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the level 
of disability present also included consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (1969).  

In March 1968, the veteran sustained injuries to his trunk, 
extremities, and face due to a land mine explosion while 
serving in combat in Vietnam.  He received initial emergency 
treatment in Vietnam and was ultimately flown to the United 
States where he received extensive treatment.  

The service records show that the appellant sustained open 
fractures of the left and right tibias.  Initially, both open 
fractures of the tibias were debrided and left open and 
splinted.  Both legs were later immobilized in plaster.  In 
April 1968, x-rays showed a comminuted fracture of the left 
tibia, and a comminuted spiral oblique fracture of the right 
tibia.  X-rays showed multiple metallic foreign bodies in the 
soft tissues of both lower legs.  In May 1968, skin grafts 
from the veteran's left back and buttock were applied to his 
thighs and lower legs.  As of late May 1968, the graft at the 
right tibia had not completely healed.  As of June 1968, the 
veteran was in a wheelchair, and was not weight bearing.  X-
rays showed healing of both tibia fractures in satisfactory 
position and alignment.  There was a large bony defect at the 
superior aspect of the right proximal tibia that was expected 
to affect the structural soundness of that tibia.

On VA medical examination in June 1969, the left lower leg 
had a skin patch measuring 11 by 3 inches.  The right lower 
leg had a skin patch measuring 5 by 11/2 inches, and had a 
draining scar.  The examiner found that, with the exception 
of the right wrist and hand, there were normal ranges of 
motion in the joints of the four extremities.

In the August 1969 rating decision, the RO indicated that the 
veteran's disabilities were being evaluated based on the June 
1969 VA examination.  The RO described the left lower leg 
disability as residuals of a wound of the left leg with 
residuals of a fractured tibia.  The RO evaluated that 
disability at 20 percent under 38 C.F.R. § 4.73, Diagnostic 
Code 5311 (1969).  Under the rating schedule in effect at 
that time, Diagnostic Code 5311 evaluated injuries of Muscle 
Group XI and a 20 percent rating was assigned for moderately 
severe disability.  A 30 percent rating required evidence of 
a severe injury.  The RO described the right lower leg 
disability as residuals of a wound of the right leg with 
fractured tibia and draining scar, and assigned a 10 percent 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5312 (1969).  
Diagnostic Code 5312 evaluated injuries of Muscle Group XII, 
and a 10 percent rating was assigned for moderate disability.  
A severe injury to Muscle Group XII warranted a 30 percent 
evaluation.

In August 1969, muscle injuries were evaluated as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.73 
(1969).  VA regulations provided descriptions of slight, 
moderate, moderately severe, or severe muscle disabilities 
residual to injury.  The regulations addressed the type of 
injury, history and complaint, and objective findings.  
38 C.F.R. § 4.56.

Under 38 C.F.R. § 4.56 (1969), a moderate disability of 
muscles was a through and through or deep penetrating wound 
of relatively short track, without residuals of debridement 
or prolonged infection.  The type of injury connected with 
moderately severe disability of muscles was a deep 
penetrating or through and through wound with debridement or 
prolonged infection, or with sloughing of soft parts, 
intramuscular cicatrization.  The type of injury associated 
with severe disability of muscles included a through and 
through deep penetrating wound due to multiple low velocity 
missiles, with shattering bone fracture with extensive 
debridement or prolonged infection, and sloughing of soft 
parts, intramuscular binding and cicatrization.  38 C.F.R. 
§ 4.56 (1969).

In August 1969, 38 C.F.R. § 4.72 (1969), provided that a 
compound comminuted fracture with muscle damage established a 
severe muscle injury.

The history and complaint for moderate disability of muscles 
included treatment of a wound.  The history and complaint 
characteristic of moderately severe and severe disability of 
muscles involved prolonged treatment.  Id.  Objective 
findings described in 38 C.F.R. § 4.56 (1969) addressed such 
issues as scarring, loss of muscle substance, and impairment 
of strength and endurance.

As  the rating decision cited only the June 1969 VA medical 
examination as a source of information it is possible that 
some of the facts as they were known in August 1969 were not 
before the adjudicator.  Significantly, however, the report 
of an August 1968 service physical evaluation board was 
associated with the claims file prior to the August 1969 
rating decision although the adjudicator does not mention the 
report or findings from it.  As records of certain VA medical 
treatment of the veteran in 1968 and between January and July 
1969 do not appear to have been available to the RO prior to 
1999, they may not be considered in determining whether there 
was a CUE.

The Board finds that the 1969 regulations for rating muscle 
disability due to injury were incorrectly applied in the 
August 1969 rating of the veteran's left and right lower 
legs.  Simply put, the veteran had open, that is comminuted, 
or shattering, fractures in both tibias.  He had skin grafts, 
physical therapy, and prolonged treatment for his severe 
lower leg wounds to each extremity.  The physical evaluation 
board report and the June 1969 VA examination note either an 
open wound or evidence of wound drainage over the right 
tibia.  In light of the foregoing, and the fact that 
38 C.F.R. § 4.72 (1969) provided for a severe rating for each 
lower extremity wound where there was both muscle damage and 
a compound comminuted fracture, the Board finds that there 
was clear and mistakable error.  Therefore, the August 1969 
rating decision is reversed with regard to the ratings 
assigned for the residuals of the left and right lower leg 
fractures and wounds.  A 30 percent rating is for assignment 
for each leg, effective June 23, 1969.

As these individual 30 percent disability ratings, when 
combined with the ratings previously assigned in August 1969 
for each of the other disorders for which service connection 
was then in effect, establish entitlement to a 100 percent 
disability rating after consideration of the bilateral 
factor, the Board finds that a 100 percent disability 
evaluation effective from June 23, 1969, is in order.  
38 C.F.R. §§ 4.25, 4.26 (1969)

Separate Rating for Muscle Group III Injury

In a January 2003 informal hearing presentation, the 
veteran's representative noted that the August 1969 rating 
decision had assigned a 20 percent rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6818, for chest wounds with retained 
foreign bodies.  The representative cited Note (1) under the 
1969 version of Diagnostic Code 6818, which stated, 
"Disabling injuries of shoulder girdle muscles (Groups I to 
IV) will be separately rated for combination."  The 
representative pointed out that the August 1969 rating 
decision did not indicate that the adjudicator had considered 
Note (1).  The representative asserted that the 1968 service 
physical evaluation board report reflected that the veteran 
had limitation of motion of the right shoulder.  The 
representative asserted that the RO, in 1969, should have 
assigned a separate rating for right shoulder disability, and 
that the RO's failure to do so constituted CUE.

The June 1968 report of a service physical evaluation board 
reflects that the veteran sustained shrapnel wounds in many 
locations, including the chest, right upper arm, and right 
shoulder.  The August 1969 rating decision acknowledged the 
presence of retained foreign bodies in the chest, but failed 
to establish service connection for residuals of wounds of 
the right shoulder.  As the August 1968 physical evaluation 
board report showed a limitation of right shoulder motion, 
and as there was no contradictory evidence available in 
August 1969, under Note (1) of 38 C.F.R. § 4.97, Diagnostic 
Code 6818 (1969), VA was required to rate the appellant's 
shoulder muscle injuries separately from his chest muscle 
injuries.  The absence of a separate rating for right 
shoulder wounds was outcome determinative.  The Board finds 
that the failure in August 1969 to assign a separate rating 
for right shoulder wound residuals was CUE.  The August 1969 
rating decision is reversed on that matter.


ORDER

The August 1969 rating decision was clearly an unmistakably 
erroneous in failing to assign separate 30 percent disability 
evaluations for both the residuals of a left lower leg wound 
and tibia fracture; and for residuals of a right lower leg 
wound, with tibia fracture and draining scar.  As such, 
separate 30 percent ratings are assigned effective from June 
23, 1969, subject to the laws and regulations governing the 
award of monetary benefits.

A combined 100 percent evaluation for service connected 
disorders is established effective from June 23, 1969, 
subject to the laws and regulations governing the award of 
monetary benefits.

The August 1969 rating decision was clearly and unmistakably 
erroneous in failing to separately service connect right 
shoulder wound residuals.


REMAND

In March 2004, the RO issued a supplemental statement of the 
case (SSOC) finding for the first time, without first issuing 
a rating decision, that August 1969 rating decision was not 
CUE in failing to separately service connect residuals of 
skin graft donor scars.  Assuming, arguendo that the SSOC may 
serve as a rating decision, and assuming that the 
representative's January 2005 submission may serve as a 
notice of disagreement, the Board finds that under Manlincon 
v. West, 12 Vet. App. 238 (1999), further development is 
required.

Therefore, this case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issue whether the August 1969 rating 
decision was CUE in failing to grant a 
separate award of service connection for 
scars at skin graft donor sites on the 
left back and buttock.  The RO should 
explain to the veteran the time period 
for filing a substantive appeal, and 
furnish a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) to facilitate such 
filing.  The veteran is hereby notified 
that the Board will have jurisdiction to 
consider this issue if, and only if, an 
appeal is perfected with the timely 
filing of a substantive appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


